CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-3 filed 03/29/19 Page|D.284 Page 1 Of 9

John Heykoop dba Eagle Towing v Michigan State Police, et al
USDC~WD No: 1:18~cv~00632
Honorable Robert J. Jonker
Magistrate Judge Phi}lip J. Green

EXHIBIT 2

 

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-3 filed 03/29/19 Page|D.285 Page 2 Of 9

JEFFREY J. WHITB, FIRST LIEUTENANT
02/05/2019

Pages 1~4

 

 

 

 

Pagc l Pago 3

l IN THE UNITED STATES DISTRICT COURT 1 TABLE OF' CON'FEN'I‘S

2 FOR THE WESTERN DISTR]`_CT OF MICHIGAN 2

3 3 WITNESS PAGE

4 JUHN HEYKOUP D,"B/A EAGLE TOWING, 4 FIRST LIEUTENANT JEFFREY J. WHITE

5 maincif£, 5

5 VS. CaBE NO. llla-CV-OUG}Z 5 EXAMINATIQN B'¢' MR. HRENNAN: 11

'T HOl'l. RChEZ‘\'_ J. JUnker 7 EXBMINATION BY MR. MYERS: 179

8 Mag. Phi].].ip J. GI`E€R 8 RE"EXBMINATIUN BY MR. HR.ENNAN: 151

9 FIRST LIEUTENANT JEFFRE‘K' WHITE; 5 RE~EXAMINATIDN BY MR. MYERS: 134

10 FIF.ST LIEUTENANT CHRIS MCIN'Z‘IRE, 10

11 D€EET!CISDCE. 11 EXHIEITS

12 12

13 13 EXHIEIT PAGE

14 14 €E:)chibits not offered.}

15 T]'le DEPCSil'.iOn of FIRST LIEUTENANT JEFFREY J. WHI'I'E, 15

15 Taken at 4151 Okemos Road, 16

17 Okemcs, Michigan, 17

18 Commencing at 10:33 a.cn., 18

19 'l'uesday, E‘ebruary 5, 2015, 19

2l1 Be£ore Kathryn M. Standal. CSR.¢2965. 20

21 21

32 22
23 23
24 24
25 25

Page 2 Page 4

1 APPEMCES‘ 1 Okemos, Michigan

2 2 E‘uesday, February 5, 2019

3 JOHN S. ERENNAN 3 10:33 a-m'

4 Fahey Schul\;z Burzych Rhudes. P.L.C. 4

5 4151 °’“’-'“°S md 5 FIRST LIEEEM JEFFREY J. wHITE,

6 °ke“‘°g‘ Michi§a“ 48“4 6 was thereupon called as a witness herein, and after
7 ‘51"" 391'31” 7' having first been duly sworn to testify to the truth,
a jbre““a“@f'bda""°°'“ B the whole truth and nothing but the truth, was

9 Appearing on behalf of the P]aintiff. 9 Examiried and testified as follows:

1“ 10 EXAMINATION

11 PA'I"RICK S. MYEF.S ll BY MR- BRENNAN:

12 Assis\;ant. Attorney General 12 Q Gmd mming! Lieutmant_

13 525 W@St Ottawa SL'.I'EEL 13 A. Good mming`

14 Lansing, nicnigan ama 14 Q. We're meeting for the first time today, right?

15 (51'1) 373-`5434 15 A- Yes' girl

15 '“W”*"’@'“i°hisa“'g°" 16 Q. My name is John Brennan, I*m an attorney, 1 represent
17 “PPE”i"§ °“ behalf °f the Defe“da”ts' 17 John Heykoop. Andrew's here today. You obviously
18 18 know each other, correct?

15 ALSO PRESENT: 19 A` Yes.
20 mdre"' HEY}‘“’“P 20 Q. Okay. And we're here to take the deposition in the
21 21 case of seyl<oop vs. white and Mclm.ire, 18-¢\:-00532,
22 22 Now, I'm guessing that you had -- you've given

23 23 testimony before as part of your job for many years,-
24 24 is that right?

25 25 A. Ccmrtroom testimny, yes, sir.

 

 

Mldeps@uslega]su pport.com
Ann Arbor | Detroit | Flint§ .lackson

U. S. LEGAL SUPPORT
Bingham Farms:'Sout!li“leld | Grand Rapids

Phone: 888.644.808|}
Lansing| Mt. Clemens | Sagioaw | Truy

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-3 filed 03/29/19 Page|D.ZSG Page 3 Of 9

JEFFREY J. WHITE, FIRST LIEUTENANT

 

 

02/05/2019 Pages 17~20
Pago 17 Pagc 19
1 trick you or anything. 1 every 911 authority -- every area is a little bit
2 A. Right. 2 different. When I worked at the Mount Pleasant post
3 Q. So l'd rather have you tell se how you really came to 3 there is no towing list whatsoever. It's a laminated
4 these answers or not, so that's fine. 4 card that each officer, deputyl trooper has and we
5 A. l didn't believe that there were any that 1 could 5 show it to the customer, the person that hit a deer or
6 recall, but I have relied upon the 911 director. So l 6 was in a crash, saying which one of these companies do
7 called Ray Has:|.l and I said. Ray, this is one of the 7 you want and they point and pick --
8 questions on my interrogatory and what's been added, B Q. Okay.
9 so he told ne. 9 A. ~~ so there is no rotating list.
10 Q. Okay. 10 Q. Okay. I understand
11 A. So 1 reported what I was told just because I didn't 11 A. And they're all different.
12 know, you lmow. 12 Q. l understand that different posts operate their lists
13 Q, Well, that kind of leads me to a question In your 13 differently and the order itself has situations where
14 post you -- whatever the no-preference list is that's 14 some posts don't have lists and some do, but what I
15 being sort of held by ~~ when I talk about 15 guess i'm trying to ask is -- well, let's -- let's
16 Oceana~Mason 911 l'm just going to refer to it as 16 step back for a second.
17 911 -- 17 So official orders of the department, tell
18 A. res, sir. 18 me what you understand about official orders of the
19 Q. -- so you and 1 are on the same page. 19 depertment?
20 So that list is held by 911? 20 A. Well. the official orders are the guideline by which
21 A. Yes, sir. 21 the nichigan State Police operates.
22 Q. Okay. You don‘t have in your office an independent 22 Q. 0kay. So in ny mind there is a difference between an
23 list that you can refer to say here‘s who‘s on the 23 order and a guideline If l'm in a military or police
24 State Police's no-pref list for this post? 24 situation l view an order as something that l don't
25 A. ‘{eah, I don‘t. 25 have a choice obeying, it's an order.
Page 18 Page 20
l Q. Okay. Do you know whether you're supposed to keep 1 A. Right.
2 that in-house? 2 Q. Guidelines are more suggestions but not necessarily
3 A. 1 don't. 3 orders, okay? So the Michigan State Police official
4 Q. Okay. Fair enough. end number 2 on page 2 there you 4 orders come out of I.ansing,- is that correct?
5 stated that to your knowledge no towing company 5 A. Yes, sir.
6 besides -- I'm going to refer to Eagle Towing instead 6 Q. And they go through some process before they get
7 of Plaintiff. 7 adopted 1 presune,- is that correct?
8 A. Okay. 8 A. Yes, sir.
9 Q. Eesides Eagle Towing has been removed frcm the Hart 9 Q. Okay. Once they are official orders or given that
10 post no-preference list in the past ten years. And as 10 name official order that means that everybody in the
ll a follow-up, is it fair then to say that you haven't 11 department is bound by that order; is that not
12 been involved in any investigation of towing 12 correct?
13 complaints for other conpanies that led to their being 13 A. I would -- I would say you*re held to that standard,
14 removed from the list? 14 but I'm not the expert or an expert in that area. I
15 A. C’orrect. 15 know where the rubber meets the road and where a post
16 Q. Gkay. Now, we‘re going to talk about official 16 interacte with their local partners.
17 number ~~ Official Order No. 48 later, but just 17 Q. Yeah, I'n not talking ahou --
18 confirming that as far as you‘re concerned you 18 A. The 0fEicia1 Order 48 --
19 followed Official Order 48 when it comes to the towing 19 Q. l'm talking about ~- I'n just talking about in general
20 list? 20 Michigan State Police, the expectation is if they
21 A. l'ou lcnow, that's ~- I regret that language too because 21 issue an official order --
22 everywhere I've worked it‘s different the way towing 22 A. Yes.
23 companies -- Official Order 48 is a guideline for 23 Q. -- that the troopers and the members et the post are
24 towing and it‘s basically I think predicated on the 24 supposed to comply with that official order?
25 Metro Detroit area. As you move into rural Michigan 25 A. Yes, sir, in general.

 

 

 

 

MIdeps@usiegatsupport.com
Ann Arbor | Detroit l F]int § Jsckson

U. S. LEGAL SUPFORT
Bingham Farms."South{ieId | Grand Rapicfs

Phone: 888.644.8080
Lansing | Mt. Clcmcns | Ssginaw | Troy

CaSe lZlS-CV-OOGSZ-R.].]-PJG ECF NO. 50-3 filed 03/29/19 Page|D.287 Page 4 019

JEFFREY I. WHITE, FIRST LIEUTENANT

 

 

02/05/2019 Pages 21~24
Pagc 2§ Page 23

1 Q. That makes sense to me. 1 Q, Right. l'm just going back on what you said earlier

2 A. It does. It does. 2 that you‘re the only person in your post who deals

3 Q. Okay. 3 with the no-preference list adrrdnistrativelyl

4 A. In practice -- 4 A. Correct.

5 Q. In practice ~- 5 Q. Okay. So it -- whether you call them or not is not

6 A. -- little different. 6 that relevant, but you're the one that deals with it

7 Q. Some people may not obey the orders the way they‘re 7 administratively?

8 supposed to? 8 A. Right.

9 A. And sometimes they're just not possible to. 9 Q. Okay. All right. Now, the number 7, which starts at
10 Q. Okay. 16 the bottom of page 3 and then your response is on page
11 A. Especially with the outdated -- at different times the 11 4, we asked you to identify the grounds for
12 orders are outdated and they‘re constantly being 12 Plaintiff's removal from the rio-preference wrecker
13 rewritten, thankfully. I think Official Grder 48 was 13 call list, and you stated in your response that it was
14 just recently rewritten within the last year. 14 due to the quality of service; is that Correct?

15 Q. Okay. So -- but in any event, Official Order 48 like 15 A. Yes, sir.

16 any other official order you guys are expected to 16 Q. Okay. What -- and service, it‘s not defined anywhere,

17 comply with it, and if you don‘t there better be a 17 but -- that 1 can see at least, but service in my mind

lB reason why you're not doing it? lB anyway deals with how they perform their job as

19 A. Yes, sir. 19 towing; is that correct?

20 Q. Okay. Or a reason that's acceptable to your superiors 20 A. Yes. How they perform their job as towing. ch they

21 1 would presume? 21 interact with the other agencies involved. With ~~

22 A. Yes, sir. 22 any time a tow conpany comes out to a scene there may

23 Q. Okay. Okay. So if you look at page -- page 3 your 23 be fire there, there may be police there, there's

24 answer to that question number 4 is that you Checked 24 citizens there, there's the input from central

25 with 911 and they told you that your list contained 25 dispatch 911, so they're all invoived, and the service
Page 22 Page 24

1 Gundy's Garage & Towing and Neal 's huto Towing,' is 1 in my mind is the overall interaction.

2 that correct? 2 Q. Okay. So the complaints that you would have received

3 A. Yes, sir. 3 that led to removing Eagle Towing off the list would

4 Q. So those are the only two as of now that are on the 4 have dealt with those complaints that you received

5 rio-preference list as far as you know? 5 that came in to you would have dealt with the quality

6 A. You lmow, I think so, but it seems like there is 6 of services that they were providing; is that correct?

7 another McGahan*s is also in Dceana. 7 h. Correct.

0 Q. What makes you think that? 8 Q. Okay.

9 A. Well, because just recently I got an e-mail from the 9 A. That would be my dissatisfaction anyway. The
10 director of 911 via AJ where -- 10 complaints are -- they stand on their own, whatever
ll Q. Who's AJ? 11 citizen or agency would complain about, and then in
12 A. ZvIr. Heykoop. 12 trying to look into the complaints to get all sides of
13 Q. Ukay, 13 the story I'm unable to, so. ..

14 A. Where McGahan's Towing and a towing company in Mason 14 Q. I'm sorryf you*re unable to what?

15 County had allowed -~ or had lapsed on one of their 15 A. l'eah. 'Ihe Eagle Towing doesn‘t respond. They won't
16 certificates, and 1 lmow Mr. MoGahan came into the 16 have conversation about complaints lodged against

17 post to meet with the motor carrier officer, who told 17 them.

18 him how to get himself straight on that, and then he 18 Q. Okay. Okay. I didn't see that in your response

19 came back into the post the next day with the proper 19 A. T¢i'ellr yeah, that's -- you know, that's what I mean is
20 certifications. 20 it's the servicer you know. because we're all serving
21 Q. okay. 21 each other and working together to handle whatever
22 A. So I lmow McGahan‘s must be on the list as well. 22 incidents are out there.

23 Q. Okay. 23 Q. Okay.

24 A. But again, I don't call wreckers. I'm not 24 A. So again, my language, I'm sorry.

25 absolutely -- yeah. 25 Q. ‘Ihat‘s okay. And in number 8 it's clear that you

 

 

 

 

Mldeps@uslegalsupport.com
Ann Arbor § De¢roit | Flint } .lackson

U. S. LEGAL SUPPORT
Bingham Farms."South|ield § Grsnd Rapids

Phone: 888.644.8086
lansing | Mt. Ciemens j Ssginaw | Troy

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-3 filed 03/29/19 Page|D.ZSS Page 5 Of 9

IEFFREY J. WHITE, FIRST LIEUTENANT

 

 

02/05/2019 Pages 37_40
Pegc 37 Page 39
1 A. Yeah, I'm not an expert on -~ I think maybe clarify 1 as an official order you shouldn't cross it, but I‘ve
2 your question. Try that again. 2 never worked exactly Official Order 48.
3 Q. Okay. Well, it says work site shall establish a local 3 Q. Okay.
4 policy for areas not covered by this order or where s A. l mean, I know you're going to be asking :ne questions
5 local policy development is requiredl and l guess your 5 about Official Drder 48 and I could kind of dance
6 answer is yes, the 911 -- 911 had a local policy, 6 around it all day with answers, but, you know, what
7 you're not sure whether it‘s still in force, but there 7 locally is established when you come to a work area as
8 was a local policy dealing with some of the towing 8 long as it*s not illegal or ismoral or fattening, you
9 procedures and towing lists; is that correct? 9 know, you continue to do it. So this Mason-Oceana 911
10 h Yes, sir. id center was established while I was gone, if you
11 Q Gkay. And what l want to figure out is, and l have no ll remember in my background between 1994 and when I
12 idea is if this is true or not, but if the local 12 returned, and they had a working order of how they
13 policy is in conflict with the official order, okay, 13 handle wreckers, and when I got here we just ~~ I just
14 your ~~ the official order would be what you would 14 picked up with that.
15 have to follow? 15 Q. Okay.
16 A. Yeah, based on reading this I don't think so. I've 16 A. Yeah.
17 never been -- 17 Q. And you're not »- well, I’m going to actually get into
18 Q You don't think what? lB that later. l‘ll talk about that local policy later.
19 A I don't think that it would supersede whatever the 19 So you can understand why I's\ trying to figure out
20 local agreement is. 20 what*s going on?
21 Q Okay. lt would not supersede the local agreement? 21 n. Yeah, right.
22 h Right. I think locally '- because, for exarple, when 22 Q. Hold on, hold on.
23 l worked at the Mount Pleasant post there was no -- no 23 A. Okay.
24 wrecker list, no rotating, no preference list. It was 24 Q. \_’ou know, I*m given this policy and l'm trying to
25 strictly -- you know. that's covered anywhere in the 25 figure out whether this is just something that is just
Page 38 Page 40
1 order that I know of, you know. putting the choice on l honored in the breach or whether this is something
2 the consumer. 2 that you all acknowledge that you're supposed to do.
3 Q. Okay. 3 lt's certainly on the department's website and it‘s
4 A. So, you know, that*s locally what everybody does there 4 labeled Official Order No. 48, so I think, you know,
5 in Isabella, the post -- 5 the understanding in my mind would he is that you all
5 Q. Right. 6 are bound by it, and you seem to have acknowledged
7 A. -- the campus police, you know. 7 that, but again, to use your words, l sort of feel
8 So every one runs a little bit different. 8 like maybe there's some dancing around it. I mean,
9 Q. Actually l think Order 48 says you don't have to have 9 are you bound by this order or not?
l(} a no-pref list. 10 A. It’s my understanding that it gives me the flexibility
ll . Right. 11 to work with the local agreement. _
12 Q So that would still be in compliancel All 1 was 12 Q. Okay. What language gives you the flexibility?
13 trying to figure out is as a general proposition it 13 A. That included are operational guidelines to provide
14 would be -- well, it would be surprising to me anyway 14 efficient and equitable delivery of qualified and
15 if this order basically says this is what you have to l5 courteous wrecker service -- or just before thatr work
16 do unless you decide differently? 16 site shall establish a local policy for areas not
17 A. Yeah, but I think this says -- this establishes a 17 covered by this order or where local policy
18 policy and outlines procedures and gives guidelines 18 development is required.
19 except where locally you do it differently as long as 19 Q. Okay.
20 it -- you know, I have never encountered a problem 20 A. And in order to stay homogenous with the other members
21 with any of our wrecker lists where different areas 21 in the geographical area and make it easier and more
22 where I've worked. 'l'hat each area is a little bit 22 efficient for 911 to select from a list we all work
23 different. And even within the post area there will 23 together on how the list is put together.
24 be different anthorities. So, yeahl 1 don’t -- I've 24 Q. And that can be done -- that can be done without -- or
25 always known OEficial Order 43 is there and, you lmcw, 25 in conjunction with Official Order 48, correct?

 

 

 

 

Mldeps@uslega]support.com
Ann Arhor | Detl'oit| FIint | Jackson

U. S. LEGAL SUPPORT
Bingham Fsrms/Southt`leld l Grand Rspids

Phone: 888.644.8|]80
Lansing| Mt. C]cmens l Saginsw | 'l`roy

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-3 filed 03/29/19 Page|D.ZSQ Page 6 Of 9

JEFFREY J. WHITE, FIRST LIEUTENANT

 

 

02/05/2019 Pagss 49-52
Page 49 Pagc 51
1 narrowed, okay, with regard to a Michigan State Police 1 into.
2 tow where they've been called because they were on the 2 Q. Well, l'm not so sure you should nave, but my point is
3 rao-preference list, okay, are you aware of any 3 as you sit here today do you have personal knowledge
4 concealing or misrepresentation of any veterial fact? 4 that they were out of compliance with any of these?
5 A. On any Michigan State Police tow? 5 A. Yeah, I’m saying I have no way --
6 Q. Uh-huh, on a Michigan State Police tow in your post. 6 Q. lf the answer is l don't have personal knowledge, then
7 A. I would have to, you know, have everything in front of 7 just say no, okay?
8 me to look back over things to be sure. So 1 would 0 h. Okay. You said to go to K, sir?
9 say that I wouldn't at this time conwu'.t to anything on 9 Q. Uh-huh. Yeah.
10 P.. 10 h. To K or through K?
ll Q. You can't remember? 11 Q. ‘l"hrough K.
l2 A. Right. I wouldn't coomit to anything on h then. 12 A. Gkay.
i3 Q. 0kay. So you're not -- as you're sitting here right 13 Q. Okay. So do you have any personal knowledge after
14 now you don’t know if there are, right? 14 that review of any instances in which Eagle Towing was
15 A. I don't recall. 15 out of conpliance?
16 Q. All right. Go ahead then. 16 A. ‘iea.hil as stated.
17 A. Well, letter D, drivers and representatives of the 17 Q, dust the ones we talked about before, but after we
18 wrecker service shall be professional and courteous in 18 left -- l guess what was it? Okay. So after D you
19 their dealings with the public. 19 didn't find any that you had personal knowledge of
20 Q. Okay. What instances were there that you investigated 20 anything being out of compliance; is that right?
23. about that? 21 A. D?
22 A. People that have couplained to me have told me of 22 Q. Our last discussion was about letter D,
23 their contact with the wrecker service and that they 23 A. I'm looking at sub D, right. 7
24 were basically told that we're not talking to you 24 Q. So E through K there's nothing that you -- after
25 about it, you know, have your insurance company call 25 reading through that there's none of those ~~
Page 50 Pago 52
1 ul. 'l‘he director of the 911 center receiving 1 A. Not that I'm aware of .
2 complaints about calls for service that we had handled 2 Q. Excuse me. You don't have any personal knowledge that
3 had the same experience. We held a special meeting 3 Eagle Towing was out of compliance with any of those
4 through the 911 board to meet with the wrecker 4 conditions, correct?
5 companies to specifically deal with determinations and 5 A. E through K, not that I'm aware of, yes, sir.
6 how service is provided. 6 Q. l\lowr with regard to L 1 know that there's been quite a
7 Q. With several carriers, correct? 7 bit of discussion about the rates which Eagle Towing
8 A. Correct. B has been charging, and so l'd like to talk a little
9 Q. 1 guess what I'm asking is do you have any official, 9 bit about this section. So section 2 says basic and
10 you know, written complaints that you received that 10 special service charges, and then it states reasonable
11 you then acted upon with regard to professional and ll rates based on local industry standards shall be used
12 courteous conduct where you conducted an investigation 12 for all services };)rovidedl How do you determine what
13 and went through the procedures of Official Order 48? 13 reasonable rates are or do you determine what
lfl h. Not -- l don‘t know. I didn't familiarize myself with 14 reasonable rates are? 1 guess that's two questions in
15 the procedures or an investigation through Official 15 one, so l'm going to rephrase that. Are you the
16 Order 48 in conjunction with our partners in 16 person who determines what the reasonable rates are?
l7 Mascn~Gceana Sli, and as it regards to our 17 A. No.
lB 110-preference wrecker list we did consult with each 18 Q. Okay. Do you know how to determine what the
l9 other. 19 reasonable rates should be?
20 Q. Dkay. So with regard to official 48 the answer though 20 A. I guess it*s like the Supreme Court's definition of
21 is no? 21 pornography, you know, you know it when you see it,
22 A. Correct. 22 but as far as is there a dollar amount, a penny over,
23 Q. Okay. All right. Go ahead. 23 no. E.‘very -- every situation is different. I could
24 A. And, you know, I don't know if LARA -- a lot of things 24 see and have seen situations, you Fmow, horrible
25 I can't ~- insurance and things like that I don't look 25 weather conditions, you lmow, the amount of line --

 

 

 

 

Mldcps@uslegaisupport.csm
Ann Arbcrl l}ctroit§ Flint | Jaekson

U. S. LEGAL SUPP{)RT
Bingham FarmslSouthl'leld | Grand Rapids

Phone: 888.644.8080
La!lsing§ Mt. Clemcns f Ssgirmw | Troy

CaSe 1218-CV-00632-R.].]-P.]G ECF NO. 50-3 filed 03/29/19 Page|D.ZQO Page 7 019

JEFFREY J. WHITE, FIRST LIEUTENANT

 

 

02/05/2019 Pagcs 81-84
Page 81 Pagc 83
1 A. I'm assim\i.ng, you're right. l conduct or performance Do you see that?
2 Q. Okay. Let's turn to page 153. Okay. I'm looking at 2 A. Yes, sir.
3 section 48.3.12, complaint procedures Okay. So the 3 Q. Okay. So Eagle Towing shouldn*t be treated any
4 first sentence states in paragraph 1 problems with or 4 differently than the other ones that are on your tow
5 complaints about a wrecker service shall -- again, 5 list, correct?
6 shall 1 presume means no optionr correct? 6 A. I agree, yes, sir.
7 A. Yes, sir. 7 Q. So if Eagle Towing has provided you with documentation
8 Q. That's your understanding Shall be documented by the B and the others have not, they should he required to
9 work~site comnander. Okay. So when you get problems 9 provide you with documentation, correct?
10 or complaints you're supposed to create a document ; is 10 MR. MYERS: Objection as to form
11 that correct? 11 What documentation?
12 A. Wellr I've saved documentation that I've gotten on 12 MR. BREIMAN: Sure. I'li reask it.
13 them, but I've not -- I've not opened a criminal 13 BY MR. BRENNAN:
14 ccnlplaint investigation -- 14 Q. lf Eagle Towing has provided you with the
15 Q. No one said anything about criminal here. 15 documentation required under Official order 48, the
16 A. Well, yeah, you know what I msan. We typicall ~~ we 16 other towing companies should provide you with that
17 very rarely take civil -- but yeah. no, I've not 17 documentation as well; is that correct?
18 created a dominant and open complaint at the post lB A. And we go back to just a few minutes ago I agreed with
19 ever. Nothing in our report-writing system 19 you. I stipulated that I'm not necessarily in lock
20 Q. Okay. lt states that the commutation shall be 20 step with the Official Order 48.
21 retained for the duration of the wrecker service‘s 21 Q. Gkay.
22 contract with the department or their time on the 22 A. But you can ask this question over and over and the
23 wrecker list plus two years. You don't have that 23 answer is going to be the same, that I'm not doing it.
24 retention policy because you don't »- you don't create 24 Q. But I'm asking whether you should do itr in your mind?
25 the documentation; is that correct? 25 A. And you've asked me that before --
Psge 82 Page 84
1 A. I retain the -- I hold onto then. I keep copies of 1 Q. Okay.
2 it. 2 A. -- andr you know, I agree with you, and I think
3 Q. Documents that you received from somebody else; is 3 that -- 1' think that in 0fficial Order 48 it says that
4 that correct? 4 the post commander can enter into local agreements -~
5 A. Yes. Yes, sir. 5 Q. We're traveling -- I'm sorry, we're traveling far
6 Q. Okay. And have you ~- looking at number 3, and this 6 afield here. All 1 want to know is do you agree that
7 is where the word mernbers is used, and I presume that 7 each wrecker service shall be held to identical
8 means members of your post? B standards of conduct or performance if you are
9 A. Yes, I think so. 9 complying with Official Order 48, yes or no?
10 Q. Okay. 10 h. Why are you asking me if I'm couplying with Official
11 A. Yes, sir. 11 Order 48? 1 told you I'm not.
12 Q. So members who become aware that a wrecker service has 12 MR. BRENNAN: Read the question back. Read
13 intentionally violated chapter 2 of the nichigan 13 the question back.
14 Vehicle Code shall inform their work-site commander of 14 MR. MYERS: I'm sorry, would you mind if we
15 the reported violations save you received any of 15 just take a short break? 1 think we can -- we might
16 those reported violations from members of your -- 16 be able to make sure that this goes smoothly.
17 A. What are the violations enmerated in chapter 2? 17 MR. BRENNAN: That would be awesome,
18 0. Any of them. 18 because I‘m getting a little frustrated
19 A. Offhand I don't know what is in chapter 2. 19 'I‘HE WITNESS: I'm sorry, I just don't
20 Q. Okay. helll have you received any ~- any reports from 20 understand.
21 members about any intentional violation of the law at 21 (Recess taken at 12:31 p.m.)
22 all on the part of Eagle Towing? 22 {Back-on the record at 12:43 p.m.)
23 A. I don't think so. 23 BY MR. BRENNAN:
24 Q. Okay. Now, number 4 here states that each wrecker 24 Q. Okay. So I'm just -- 1 don't even know if 1 renemher
25 service shall be held to the identical standards cf 25 the last question, but I'm just going to reask it and

 

 

 

 

MIdeps@usfegslsupport.com
Ann Arhor | Detroit§ Flint 1 Jackson

U. S. LEGAL SUPPORT
Bingham Farms/Seuthl`leld | Gr:md Rapids

Phone: 888.644.808£}
Lansing | Mt. Clemens | Saginaw | Troy

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-3 filed 03/29/19 Page|D.ZQl Page 8 019

IEFFREY J. WHITE, FIRST LIEUTENANT

 

 

02/05/2019 Pages 101~104
Pagc 101 Page 103

1 1 -- if they came ~» again, they came in this order 1 Q. Okay. And then the next pagef which is page 1 --

2 from you so l presume these are the attached 2 weli, there is supporting documents, but if we go to

3 documents, but it says that Eagle Towing is no longer 3 page 168 we have another e-mail. This one is dated

4 on the Oceana County Sheriff's non-preference rotation 4 November 13th.

5 list, that Ray Hasil is aware of it, and then if a 5 A. 168, sir?

6 driver requests Eagle Towing make that arrangement for 6 Q. Yeah. Uh~huh.

7 that, but they're not on our rio-preference list until 7 A. Okay. Yes, sir.

8 further notice. 8 Q. And this is from you. And you‘re sending a copy of

9 blowr our no-pre£erence list refers to the 9 the letter that we‘ve been looking at a little bit --
10 sheriff's rio-preference list,~ is that correct? 10 the next page is your letter?

11 A. Yes, sir. 11 A. Yes, sir.

12 Q. He couldn‘t remove someone off of your list unless you 12 Q. And you sent this to several folks, cost of them from
13 agreed with that,- is that correct? 13 MSP, and I'm curious as to why you included Lieutenant
14 A. Yes, sir. 14 Mclutire on this.

15 Q. 0kay. All right. And if you turn to the next page, 15 A. I included Lieutenant McIntire because we‘re bordering
16 163, these are apparently the documents that were 16 posts and I know that the company works outside of my
17 attached to this e-rrail, at least untilL we get to page 17 post area, but also into Lieutenant McIntire's, so as
18 168 anyway it appears where we run into another 18 a courtesy to Lieutenant McIntire I let him know what
19 e“mail, and you reviewed this letter to John Heykoop 19 was going on with my post area vis-a-vis this towing
20 from Craig Mast, Sheriff Mast? 20 cumpany.

21 A. Are you talking 1637 21 Q. Why -- why is that? Why would that be important for
22 Q. 163, correct. 22 him to know if there were not any -- were you aware of
23 A. Yes, sir, 1 believe I did. 23 any complaints in the Rockford post?

24 Q. And did this letter in any way -- did this letter 24 A. I believe that there had been, but I didn't delve into
25 form -- were these one of the conplaints that you're 25 that or dive into that.

Page 102 Page 104

1 referring to as it relates to removing Eagle Towing 1 Q. So you don't know?

2 from the list? 2 A. I don't.

3 A. Are you referring to 1647 3 Q. Okay. Was it your intention to influence these

4 Q. 163 and 164, yes. 4 other -- this post to adopt your decision to remove

5 A. Yes, sir. 5 them from the list?

6 Q. Okay. blowr if you look at 164 the -- if you reviewed 6 A. No, sir.

7 this letter, this letter doesn't say anything about a 7 Q. Okay. You just did is at a, quote/unquote, courtesy?

8 failure to -- of the failure of Eagle Towing to 8 A. Correct.

9 consunicate with the owner, does it? 9 Q. What did you expect the result of sending this to

10 A. No, sir, they're isn't. 10 them -- to Mclntire to be?

11 Q. Okay. But neverthelessl you just testified that this 11 A. I was just notifying my neighboring post commander of
12 was one of the complaints that you based your decision 12 the policy change or a change in my status with the

13 on,- am 1 wrong or am I right about that? 13 company that I imcw he also does business with.

14 A. You're right. 14 Q. Okay.

15 Q. Okay. And at the time do you know whether there was 15 A. Yeah, that's all.

16 an official local policy still in force at 911? 16 Q. Did you have any conversation with Lieutenant Mclntire
17 P.. Yes. 17 after this?

18 Q. As far as you remember that was in force, and that was 18 A. I'm sure I did.

19 the policy that, as you said earlier, didn't have 19 Q. Did you have -- do you recall any conversations with
20 anything about rates included in it, correct? 20 Lieutenant Mclntire in which you discussed your

21 A. 'x'os knowr without having it in front of me I’m 21 decision to remove Eagie Towing off the list?

22 agreeing. If you're tel}.ing ne it's not in there I 22 A. 2 would think so. yes, sir.

23 agree. 23 Q. 7 Did you reoorrmend to Lieutenant McIntire that h ~-
24 Q. Okay. 24 that Eagle Towing should be removed from the Rockford
25 A. 25 list?

 

Yep.

 

 

 

Mldeps@uslega|support.cnm
Ann Arbor | Detreit | Flint | Jackson

U. S. LE.GAL SUPPORT
Bingham FsrmsfSouthl`leld | Gr:md Rapids

Pllone: 888.644.8|}8|]
Lansing| Mt. Clemens | Saginaw | Troy

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-3 filed 03/29/19 Page|D.292 Page 9 019

IEFFREY J. WHITE, FIRST LIEUTENANT

 

 

02/05/2019 Pages 105~108
Page 105 Page 107
1 A. No, 1 didn‘t. 1 Q. Oh, there are?
2 Q. Did you express any opinion about it? 2 A. Yea.h, yeah. The district secretary takes the minutes
3 A. No. 3 and whatever each post comander throws in at the end
4 Q. Did you discuss with Lieutenant Mclntire that you were 4 is part of the round table and that's bulleted out.
5 or had conducted an investigation? 5 Q. 1 see. Okay.
6 A. Yeah, I did. I'm sure that I did tell him about the 6 A. l'eah.
7 last few years and the contacts and meetings and what 7 Q. Okay.
0 had led up to the culmination of what 1 did, so yeah, B A. So I would say if you look for a document it might be
9 I‘m sure we discussed that. 9 there. I don't recall doing that, but it wouldn*t be
10 Q. Okay. And why did you get into that kind of detail 10 out of the realm of possibility.
ll with him? 11 Q. Well, you were asked for corrmunications that involved
12 A. Because it's veryr very odd and out oE the ordinary to 12 Eagle Towing internal communications and so 1 would
13 remove a tow conpany from your list. 13 expect if there was you would have produced those?
14 Q. So he asked about it, is that what you're saying? 14 A. Yeah, if 1 knew about it I would have, yes, sir.
15 A. No, I -~ 15 Q. Not a question about lmowing. If you investigated --
16 Q. You offered the information? 16 Let me back up.
17 A. I sent -- in that e-mail I sent it and from there I'm 17 When you get a document request no one
18 not sure how -- but you're asking me if 1 had either a 16 expects you to know all the documents in your head,
19 phone conversation -- 19 you have to go look for them, right?
20 o. reah. 20 A. Right.
21 A. -~ or face to face, and I‘m certain I did because 1 21 Q. Did you look in the minutes for the round table to see
22 talked to my peers quite a bit and we meet, we have 22 if there had been any commications?
23 monthly post commander meetings, so I'm sure at some 23 A. I didn't, because I don't believe there is -- you
24 point we had a contact where this topic would have 24 know, you jogged my thought like gosh, I hate to say
25 come up, but I don't believe that this was ever a 25 that and be wrong.
Pagc 106 Pagc 103
1 topic-specific contact. 1 Q. Nof and 1 appreciate it, and 1 guess 1 would request
2 Q. 'I'his wasn't on any agenda at your post comesder 2 that you do such a search and see if there are any
3 meetings? 3 cosmunications via the round table or the post -- the
4 A. Oh, boy, I don't think so. I don't think my troubles 4 cosmnnder post minutes to see if there was any
5 annount to the agenda to the captain. I don't think 5 discussionl
6 it's ever been on an agenda, but I would hate to say 6 A. You're asking me to do that?
7 that and to be wrong. I don't ever recall it being on 7 Q. Yeah, 1 think we did ask you to do that and you just
8 the agenda. 0 may have realized that‘s part of what you should be
9 Q. Okay. 9 looking at.
10 A. Now, we do have a round tabler you lmow, at the end 10 A. Yea.h, 1 didn't think there was one there but I'll
11 of -- 11 check.
12 Q. what's that about? 12 Q. That would be really appreciated
13 A. At the end of every post coomander‘s meeting, you 13 A. les, sir.
14 kuow, it's like round table, tell me what you got and, 14 Q. Okay. 1£ you could look at page 170, this is an
15 you know -- 15 e-mail from Ray Hasil to you and Craig least and
16 Q. Swapping stories and stuff? 16 there's a forwarded message from Ray Hasil to -- is
17 A. Yeah, we got three pregnant wives or whatever, and I 17 that the board basically?
18 may have mentioned it in a post oomnander meeting at 10 A. No, this would be ~- I don't know who -~ I‘m not sure
19 the round table -- 19 who Robert Robles is, but this looks like the chiefs
20 Q. okay. 20 in Oceana Ccunty of the various departments
21 A. -- but I don't know, and I don‘t think -- unless the 21 Q. Yeah, various departments, township departments,
22 secretary put it in the minutes, which she does, 22 village departments and whatever?
23 whether or not it was discussed. 23 A. Yes, sir. Yep.
24 Q. But there are no minutes at the round table? 24 Q. And it states in the second paragraph there for
25 A. Oh, yeah, there are. 25 specifics on why the changes occurred, and the change

 

 

 

 

Mldcps@us!egafsupport.com
Ann Arbor | Detroit | Flint § Jackson

U. S. LEGAL SUPP()RT
Bing!lam FarmslSouthfield l Grand Rapicis

Phone: 888.644.8680
Lansing | Mt. Clemens | Saginaw | Troy

